Citation Nr: 1537949	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-28 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

FINDING OF FACT

The Veteran's skin disorder had its onset during his active duty service and has continued since then.


CONCLUSION OF LAW

A skin disorder was incurred in service.  §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In view of the favorable decision to grant service connection for a skin disorder, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide this issue.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
In the Veteran's December 2009 statement he indicated that he was treated for jungle rot while on active duty in December 1966 and has intermittently had rashes on his lower body area for the past 43 years.  Further, in the past five years, he also reported experiencing a continual rash on his chest.

Furthermore, in the October 2009 statement, the Veteran contends that his exposure to herbicides while stationed in South Vietnam in 1966 and 1967 has led to his periodic uncomfortable breakouts of jungle rot on his lower body, which has been happening for more than 43 years since service.  

Following the Veteran's service, dermatology treatment notes provide a well-documented history of skin issues, including complaints of "jock itch;" rash on the chest, face and groin folds; rosacea; tinea corporis; and seborrheic dermatitis.  

Specifically, a March 2011 dermatology consultation note documents complaints of "jock itch" mainly in the summer, along with a rash that the Veteran reported began about five years prior.  An October 2011 VA treatment note also indicates a history of tinea cruris with continued treatment with Lamisil.  Thereafter, in February 2011, March 2011, June 2011 and July 2011 dermatology treatment notes indicate that the Veteran was seen for complaints of a rash on his chest, face, and groin folds.  Doxycline was prescribed for treatment.  Further, the July 2011 follow up treatment note indicated the Veteran's rosacea and tinea cruris was better and controlled on doxycycline with no medication side effects reported.  

Included in the Veteran's active problems list of treatment notes from June 2011 through August 2011 were rosacea, as well as rash and seborrheic dermatitis, with a notation that the conditions were being followed by a dermatologist.  A notation in July 2011 stated that the Veteran was suspected of having intermittent tinea corporis, but no rash or symptoms were present at the time of the visit.  

Additionally, a May 2014 VA treatment note indicates findings of a rash, rosacea, and seborrheic dermatitis.  The Veteran was encouraged to contact the clinic to evaluate him when he has an outbreak.  Similarly, the March 2013 and November 2014 VA treatment notes also included rash, rosacea and seborrheic dermatitis in the impression list.

The record also includes a March 2012 letter from Dr. R. Z. who noted that the Veteran had been seen as a patient since December 7, 2011.  Dr. R. Z. stated that the Veteran suffers from recurrent boils, although none were present at the time of the appointment.  Moreover, he has a recurrent rash on his face, chest, and groin which was diagnosed as tinea versicolor.

Relating to the in-service incurrence prong of the service connection claim, the December 1967 Report of Medical Examination for purposes of separation reported normal skin.  However, the Veteran's Report of Medical History dated December 1967 did indicate issues with skin diseases while in service.  Specifically, the Veteran documented jungle rot with a notation that it had been corrected.

In addition, a December 1966 service treatment record documented tinea corporis in both thighs extending to the groin area.  Hydrocortisone was prescribed for treatment.  This treatment notation corroborates the Veteran's December 2009 statement regarding onset of his skin condition.

At an October 2010 VA examination, the Veteran reported being diagnosed with jungle rot in the lower body or groin area since 1966.  Notwithstanding the Veteran's reported history of the skin condition, the examiner found no diagnosis because there was no pathology to render a diagnosis.  In response to the question of whether the Veteran's jungle rot is related to the tinea corporis treated in service, the examiner reported that there is no current evidence of either jungle rot or tinea corporis on examination.  Therefore, the examiner was unable to speculate on the residuals of a skin condition in 1966.

The Board acknowledges that the October 2010 VA examination found no pathology to render a diagnosis of a skin condition for the Veteran and could not provide an answer without speculation as to a causal link between the Veteran's service condition and his present skin problems.  However, weighed against this unfavorable evidence is the favorable evidence consisting of the Veteran's report of a skin condition with symptoms present since service; a December 1966 service treatment record which verifies treatment for jungle rot; and private (e.g., March 2012 letter from Dr. R. Z.) and VA medical records which show a history of continuous treatment for recurrent skin disorders.  

The Board has considered all of the Veteran's statements, including his reports of medical history to his doctors, and finds that he is competent to report his symptoms of a persistent rash on his face, chest and groin as the symptoms are readily observed by lay persons.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Therefore, based on the documented jungle rot in service, the Veteran's competent reports of continued skin problems since service, as well as private and VA medical records documenting treatment for recurrent skin problems, the Board finds that the Veteran should be given the benefit of the doubt that his skin disorder had its onset during, and has persisted since, service.  Accordingly, the Board grants the Veteran's claim for service connection for a skin disorder.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a skin disorder.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


